                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 VINCENT DOMÍNGUEZ-SCHUGT,
 MARIO DOMÍNGUEZ-BURGUETTE,
 ROSWITHA DOMÍNGUEZ,
 STEPHAN DOMÍNGUEZ,                                          Case No. 18-cv-231-jdp
 and SULI DOMÍNGUEZ,

        Plaintiffs,

   v.

 STATE OF WISCONSIN, COUNTY OF DUNN,
 TOWN OF WESTON, BARRETT BRENNER,
 ERIC KLEVEN, NICHOLAS P. LANGE,
 BRENT D. SKINNER, CINDY WANG,
 JENNIFER A. STEINMEYER, JENNY NYHUS,
 MEGAN MITTLESTADT, DORIS MEYER,
 CALVIN CHRISTIANSON, DENNIS P. SMITH,
 JULIE A. WATHKE and BRAD D. SCHIMEL,

        Defendants.


                      AMENDED JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants granting their motions to dismiss, denying plaintiffs’ motion for

preliminary injunctive relief and dismissing plaintiffs’ state law claims without

prejudice to plaintiffs filing them in state court.

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered

awarding County of Dunn $4,000 under Federal Rule of Civil Procedure 11(c)(4)
Judgment in a Civil Case                                                    Page 2




against plaintiffs Vincent Domínguez-Schugt, Mario Domínguez-Burguette, Roswitha

Domínguez, Stephan Domínguez, and Suli Domínguez.




         /s/                                                 11/12/2019
         Peter Oppeneer, Clerk of Court                      Date
